U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) The Chrysler Building 405 Lexington Avenue, 32nd Floor New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were492,767,497 shares outstanding of registrant’s common stock, par value $.001 per share, as of July 21, 2014. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Unaudited Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2014 and 2013 4 Unaudited Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2014 and 2013 5 Condensed Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 18 PART II Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosure 24 Item 5. Other Information 24 Item 6. Exhibits 26 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - - Prepaid expenses and other assets - Total current assets Investments Property and equipment, net Intellectual property, net Other asset Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses — related parties Deferred revenue - Stock payable - Note payable to former officers Note payable — other Total current liabilities Long-term liabilities Notes payable Total long-term liabilities Total liabilities Mezzanine equity Series D convertible preferred, authorized 105,671 shares, 105,671 and 105,671 shares issued and outstanding at June 30, 2014 And December 31, 2013, respectively STOCKHOLDERS’ DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding — none - - Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding - - Series C convertible, redeemable, authorized 14,000 shares; issued and none outstanding - - Common, authorized 950,000,000 shares, 489,383,252 and 464,963,554 shares issued, and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenue $ Cost of revenue - Gross profit Operating costs: General and administrative expenses Research and development Total operating costs and expenses Loss from operations before other income and expenses ) Other income and (expenses): Interest and other expenses ) Interest income - NET LOSS ) Comprehensive income: Unrealized loss on available for sale investments - - COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE: Weighted average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Common stock issued for services Debt discount and original issue discount accretion - Depreciation and amortization Changes in operating assets and liabilities: Account receivable - Prepaid expenses and other assets - Accounts payable and accrued expenses Accrued interest and expenses—related parties - Deferred revenue - Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Proceeds from issuance of common stock - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Issuance of common stock for prepaid services $
